DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Twelve (12) sheets of formal drawings were filed on 5/19/2020 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims -1-24 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent Application to Kowalczyk 2009/0090441US.
In regards to Claims 1, 11 and 19 Kowalczyk teaches a fiber distribution hub having an enclosure, a frame being mounted inside of the enclosure, the frame is rotated about an axis.
Kowalczyk does not teach the limitation of “wherein  the frame body can rotate about the longitudinal axis relative to the enclosure between a first terminal angular position and a second terminal angular position, and the entire frame body remains within the interior region as the frame body rotates between the first terminal angular position and the second terminal angular position; the enclosure includes a first tab, the frame body includes a second tab, the first tab and the second tab are positioned such that the first tab contacts the second tab at the first terminal angular position and at the second terminal angular position, and the contact between the first tab and the second tab substantially prevents rotation beyond the first terminal angular position and the second terminal angular position” along with other limitation as recited in claims 21, 29, 34, 39, and 57.
Claims 2-10 depends on claim 1. Claims 12-18 depends on claim 11. Claims 20-24 depends on claim 19. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG Q TRAN/Examiner, Art Unit 2874                            


/SUNG H PAK/Primary Examiner, Art Unit 2874